Citation Nr: 1145354	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above claims.

In June 2008, the Veteran submitted a statement wherein he may have intended to raise claims for sleep apnea, bladder stones, kidney stones, gallbladder removal, vision loss, a left eardrum disorder, residuals from radiation secondary to prostate cancer, and fungus of the arms and legs.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.

In his April 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  Accordingly, he was scheduled for this hearing in December 2011.  However, in a November 2011 statement, prior to the date of his scheduled hearing, the Veteran asked that his previous hearing request on his April 2008 formal appeal be amended to a request for a Board hearing at his local RO in Montgomery, Alabama, due to health issues that preclude him from traveling.  Therefore, the Veteran should be rescheduled for a Board hearing at the Montgomery RO.  Since the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO Montgomery, Alabama.  Notification of this hearing should be provided to the Veteran at his address of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

